Citation Nr: 1219363	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for schizophrenia with depressive symptoms rated as 30 percent disabling from October 23, 1996, to May 10, 1998; as 50 percent disabling from May 11, 1998, to November 27, 2006; and as 100 percent disabling since November 28, 2006.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), for the period prior to November 28, 2006.


REPRESENTATION

Appellant represented by:	Robert C. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for schizophrenia with depressive symptoms and assigned a 30 percent rating, effective October 23, 1996.  A December 2008 rating decision granted a 100 percent rating for schizophrenia effective November 28, 2006.

In March 2010, the Board denied the issue of entitlement to an increased rating for schizophrenia with depressive symptoms.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  The decision was vacated and remanded by the Court to the Board in order to comply with the January 2011 Joint Motion for Partial Remand (Joint Motion).  

In August 2011, the Board granted an increased 50 percent rating for the period from May 11, 1998, to November 27, 2006, and denied a rating higher than 30 percent for the period prior to May 11, 1998.  The Veteran appealed the Board's decision to the Court.  The decision was vacated and remanded by the Court to the Board in order to comply with the February 2012 Joint Motion.

The Board has found the issue of entitlement to TDIU is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to TDIU prior to November 28, 2006, is addressed in the Remand portion of the Decision below.  With regard to entitlement to a TDIU since that date, the Board notes that the Veteran is already in receipt of a 100 percent rating for his schizophrenia since November 28, 2006; generally, if a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  The Court has since held that even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for Special Monthly Compensation (SMC).  Bradley v. Peake, 22 Vet. App. 280 (2008).  That decision revoked VAOPGCPREC 6-99 which had held that TDIU could not be considered if the claimant already had a 100 rating for one or more disabilities.   However, the Board finds that this case is distinguishable from the holding in Bradley because the Veteran is in receipt of service connection for only one disability, schizophrenia with depressive symptoms rated at 100 percent, and thus there is no possibility for an award of SMC pursuant to 38 U.S.C.A. § 1114(s) as contemplated by Bradley.  Thus, the Board will not address whether a TDIU is warranted for the period since November 28, 2006, as such relief would be duplicative.

In April 2012, the Veteran, through his representative, submitted additional evidence in support of his claim with a waiver of RO jurisdiction.  Thus, the Board may rely on the newly received evidence when adjudicating the Veteran's claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU for the period prior to November 28, 2006, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

From October 23, 1996, to November 28, 1996, the Veteran's psychiatric symptomatology approximated occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.





CONCLUSIONS OF LAW

1.  For the period from October 23, 1996, to May 10, 1998, the criteria for a 50 percent rating, but not more, for service-connected schizophrenia with depressive symptoms were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.132, Diagnostic Code 9206 (1996); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 (1997-2011). 

2.  From May 11, 1998, to November 28, 2006, the criteria for a rating in excess of 50 percent for service-connected schizophrenia with depressive symptoms were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9211 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2002 & 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his schizophrenia with depressive symptoms from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his schizophrenia with depressive symptoms was granted and an initial rating was assigned in the October 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  The Veteran has also been afforded VA examinations in March 2006 and October 2007 in order to adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's psychiatric disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

Finally, the most recent Joint Motion for Partial Remand, as incorporated by the Court's Order, expressed no issues regarding duties to notice and assist.  The Board is confident that if any additional VCAA defects existed in its previous decision, such defects would have been brought to the Court's attention in the interest of judicial economy.

Thus, the Board finds that VA has fully satisfied the duties to notify and assist and will proceed to the merits of the appeal.

II.  Analysis

At the outset, the Board notes that since November 28, 2006, the Veteran has been in receipt of a 100 percent rating for his schizophrenia with depressive features.  Thus, because a 100 percent rating is the highest available under the rating schedule, the Board will instead focus its analysis on whether the Veteran was entitled to an increased rating for the period prior to November 28, 2006.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). 

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

During the pendency of this claim, the criteria for evaluating psychiatric disabilities were revised.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised criteria may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  In accordance with VAOPGCPREC 7-2003, the Board has reviewed the revised rating criteria.  The revised rating criteria would not produce retroactive effects since the revised provisions affect only entitlement to prospective benefits.  Therefore, VA must apply the new provisions from their effective date. 

Prior to November 7, 1996, schizoaffective disorder was rated under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9206 (1996).  Under those criteria, a rating of 100 percent is assigned with active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  A rating of 70 percent is assigned with lesser symptomatology such as to produce severe impairment of social and industrial adaptability.  A rating of 50 percent is assigned with considerable impairment of social and industrial capability.  A rating of 30 percent is assigned with definite impairment of social and industrial capability. 

Effective from November 7, 1996 the Veteran's schizoaffective disorder is rated under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9211 (1997-2011).  The General Rating Formula for Mental Disorders, effective from that date, applies. 

Under the general rating formula, a maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Under the general rating formula, a rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Under the general rating formula, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotypical speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

Under the general rating formula, a rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

In order to properly adjudicate the Veteran's claim and analyze all evidence indicated in the Joint Motion for Remand, the Board will summarize the Veteran's claim to include records dated prior to the appeal period.  

On January 1981 VA examination, the Veteran reported feeling restless and thinking the world was against him.  He was constantly defending himself and was on edge.  He had been involved in many fights.  He had been working as a superintendant for 15 years until recently, when he could no longer lift heavy objects due to a hernia.  

An October 1985 psychiatric evaluation by Dr. C. revealed that the Veteran often heard voices from his son telling him to "go get him."  He was living in his own apartment with two friends who paid rent.  They shared food.  He stated that he slept all day and at night would go to a hang-out to get drugs.  He would get into knife fights with drug dealers.  He stated that he had lost his job as a superintendent when he had gotten into a fight with some tenants.  The examiner determined that the Veteran was living a "close to the edge" sort of life.  He probably required anti-psychotic drugs which he was getting on the street.  He was not adapted emotionally.  He was apparently self-sufficient.  He was not a candidate for vocational rehabilitation in the foreseeable future.  It was not likely the he could manage funds on his own behalf because he would probably use the funds for drugs and alcohol.  

A letter from a VA physician, dated in October 1996, asserted that the Veteran had been receiving psychiatric treatment by VA since the early 1980's and was currently paranoid.  The physician stated that his current condition was clearly similar to his condition in service.  While in service, he had been hospitalized and had heard voices telling him to harm others.

VA psychiatric treatment records reflect that in 1996, the Veteran was consistently described as oriented in all four spheres.  He did not have suicidal or homicidal ideations.  He was paranoid and did not like to leave the home due to anger and suspicion of others.  He had a good relationship with his son.  The continuing diagnosis was schizophrenia.  In October 1997, the Veteran was noted to look relaxed and well-rested.  He was not as angry as a few years ago.  His medication was helping him sleep.  In June 1998, he was switched to a different sleep aid.  His auditory hallucinations appeared significantly more prominent.  However, on follow-up it was found that the Veteran's sleep had improved and his overall psychotic symptoms were less intense on higher doses of medication.  In February 1999, the Veteran complained of depression and of being sad and tearful.  He was having problems with his son.  He was not suicidal.  His psychiatric medication was adjusted.  It was noted that he had previously tried to stop his schizophrenic medication a few years ago but had assaulted two individuals.  In March 1999, the Veteran reported an improvement of his mood for the past two weeks.  He had become more active and less withdrawn.  He was not completely over his depression but stated that he felt sixty percent better.  In May 1999, however, he felt that his depression was not better.  

VA psychiatric treatment records reflect that in February 2000, the Veteran had not been seen for several months.  He was feeling weak and tired and was hearing voices.  He had been out of medication for two months.  Mental status examination reflected that he was unkempt and related in a distant fashion.  His speech was sparse and not spontaneous.  He was vague and guarded.  There were no delusions.  He was not thought to be dangerous to himself or others.  He was to be tried on an atypical anti-psychotic.  In March 2000, he stated that he doing better on a different medication.  His anxiety was improved and the voices were gone.  He was still experiencing persecutory delusions.  He was sleeping a bit better but still complained of significant insomnia.  He was able to relate better and was more appropriate.  He was not suicidal or homicidal.  His schizophrenia medication was increased.  In May 2000, it was noted that he was doing well on medication and that his hallucinations were gone.  He remained depressed with insomnia.  Mental status examination showed a sad mood with withdrawal.  There was sparse speech.  He was not suicidal or homicidal.  In July 2000, he reported that he had responded favorably to a change in medication.  He was no longer depressed and was sleeping well.  He had become more active and was no longer withdrawn.  His psychotic symptoms remained in abeyance.   In September 2000, he reported that he was feeling well.  He was not depressed or anxious.  He was not hearing voices.  He drank one beer per day.  There were no delusions or hallucinations.  He had a constricted affect and sparse speech.  There was no formal thought disorder.  In November 2000, it was noted that he was doing much better on medication.  His depression was in remission as were his psychotic symptoms of hallucinations and delusions.  His mood was neutral.  He related better but was distant.

VA psychiatric treatments reflect that in January 2001, the Veteran reported some worsening of his depression with a sad mood.  He denied any other troubles and said that he was doing well.  He was not suicidal and there were no signs of hallucinations or delusions.  A June 2002 primary care note reflects that the Veteran was alert and oriented.  He had no hallucinations or delusions.  He was taking his medications.  His speech was normal.  His mood was mildly dysphoric, with congruent affect.  His thoughts were goal-oriented.  There were no gross cognitive deficits.  His behavioral controls were intact.  His only complaint was difficulty sleeping.  He was staying away from alcohol and drugs.  At another point in June 2002, he was assigned a GAF score of 50.  In February 2003, he stated that he did not think the Prozac was helping with his worry about his son who was away at school.  He denied any hallucinations or delusional thoughts.  He denied suicidal ideation or hallucinations.  He was assigned a GAF score of 60.  In April 2003, the Veteran reported that his sleep was better and he denied hallucinations or delusional thoughts.  He was alert and oriented to person, time, and place.  His memory was intact.  His insight was fair and his judgment was good.  The impression was depression with psychosis.  The GAF score was 60.  In October 2003, the Veteran reported that his sleep had been good and his hallucinations were under control.  He denied hallucinations, delusional thoughts, or homicidal or suicidal ideations.  He was alert and oriented to person, place, and time.  His memory was intact.  His insight was fair and his judgment was good.  He had stopped taking Prozac due to lack of effectiveness and started a different medication instead.  His GAF score was 60.

VA psychiatric treatment records reflect that in July 2005, the Veteran was alert and oriented.  His speech was normal.  His mood was approaching euthymic, with congruent affect.  His thoughts were goal-oriented.  There were no gross cognitive deficits.  His behavioral controls were intact.  In December 2005 he reported that his sleep was poor.  His hallucinations were under control.

On March 2006 VA examination, the Veteran presented in a cooperative and responsive manner.  His attitude was one of mistrust of the VA.  He was courteous and interacted appropriately.  His formal thought disorder as well as his trouble with the English language affected his ability to give a structured timeline of events.  He felt that his current psychiatric medication helped him feel more relaxed and less angry and depressed.  He had stopped using illicit drugs 10 years previously.  He continued to experience auditory hallucinations but they were less intrusive and he was able to ignore them.  His mood was level but he remained suspicious of others.  He had persistent delusions of thought exertion and control.  He claimed to be less angry than in the past but still had bouts of occasional depression.  Mental status examination showed odd or inappropriate affective responses and a degree of tangential thinking.  The examiner had seen the patient on call on three occasions from 1997 to 2001.  Initially, the Veteran had presented with paranoid schizophrenic features and on the two subsequent occasions was experiencing bouts of depression.  His symptoms were concluded to be continuous and to have been fairly consistent across several decades.

VA treatment records reflect that in March 2006, the Veteran was alert and fully-oriented.  There was no loosening of associations or flight of ideas.  There was no tangential or circumstantial thinking.  He denied visual hallucinations.  There were no delusions or paranoid ideations.  There were auditory hallucinations.  His mood was anxious.  His affect was full range and appropriate to thought content.  His remote and recent memory was intact.  In August 2006, the Veteran reported that his auditory hallucinations resolved completely with an increase in medications.  He was feeling well and denied depressive symptoms.  There were no psychotic symptoms.  In March 2007, the Veteran was alert and fully oriented with no loosening of associations, flight of ideas, or tangential thinking.  He chronically heard voices saying bad things to him, but less often.  In July 2007 and in October 2007, he had the same symptoms as in March 2006.

In October 2007, the Veteran's treating VA psychiatrist submitted a statement that the Veteran had been in treatment since 1980.  He had been previously hospitalized for agitated paranoid schizophrenic exacerbations with auditory hallucinations and aggressiveness with paranoid delusions.  He last worked part-time before 1980 and has been unable to do any work since because of his psychiatric illness.  Progress was very poor and he was not anticipated to show any improvement.  He was on Abilify, Ambien, or Prozac.  The psychiatrist deemed the Veteran totally and permanently disabled by his psychosis.

On October 2007 VA examination, the Veteran reported that he lived by himself in a rented apartment where he had resided for more than 20 years.  His living situation was stable and secure.  He reported symptoms of auditory hallucinations about two to three times per week.  They were more frequent under stress.  He no longer acted on those voices due to medication.  He received some command hallucinations to go to the VA office, but not to harm anyone.  He reported a dysphoric mood and said that he was never happy.  His appetite was intact.  His energy was limited.  His motivations was intact.  He would go for daily walks.  He denied suicidal or homicidal ideations.  He had considerable anxiety when in crowds and in stores.  He could sometimes tolerate those events but sometimes had to leave.  He could get upset if he felt that someone was looking at him.  He generally could avoid a confrontation.  He had a continuing vulnerability of getting into conflicts.

With regard to social history, he reported that he had no contact with his five siblings.  He had been married twice and was divorced.  He had one son with whom he had no contact.  His other son lived with his mother.  He had a positive relationship with his second son.  He had offered his son the opportunity to live with him.  He reported that he was very isolated socially.  He reported periodic binges when he would stop taking medication and drink heavily, about two to three times per year.  

With regard to his employment history, he reported that he had not worked since 1980.  From the 1950s to 1980, he had worked as an assistant to a building super. He reported that about six years ago he was arrested for an assault and that he had several other minor arrests on the street related to gambling.  

Mental status examination revealed that he was dressed casually and groomed neatly.  He was friendly and cooperative.  He was able to maintain eye contact.  Speech and behavior were within normal limits.  His affect appeared in full range and appropriate to mood.  His mood was dysphoric and mildly anxious.  He denied problems with sleep as long as he took his medications.  He slept approximately 10 to 12 hours per night.  His thought processes were organized and goal directed without indication of a thought disorder.  His thought content was remarkable for ongoing auditory hallucinations.  He denied suicidal or homicidal ideations.  He was oriented in all spheres, but stated that his concentration and memory were impaired.  He stated that he frequently lost things and was forgetful for recent events or information.  His insight and judgment appeared good.  The diagnosis was schizoaffective disorder.  A GAF score of 50 was assigned.  After reviewing the claims file, the examiner concluded that the Veteran's psychiatric incapacity was severe.  The patient was clearly severely impaired in functioning in daily life and was completely unemployable.  

In May 2011, a private psychiatrist reviewed the Veteran's claims file.  The psychiatrist noted numerous references in the record to the presence of psychotic symptoms including auditory hallucinations, delusions, grossly inappropriate behavior, and a thought disorder, along with depressive symptoms and anxiety.  He reviewed the March 2006 VA examination which noted that the Veteran's symptoms had "remained fairly constant across several decades."  He noted that the treatment records dated from 1996 to 2009 showed symptoms including auditory hallucinations, thought insertion, paranoia with over-sedation from medication and non-compliance with prescriptions, insomnia, agitation, delusionality, anxiety, flat and inappropriate affect, tangential thinking, poverty of speech, depression, and poor hygiene.  The psychiatrist noted that the Veteran had been in receipt of SSA disability benefits due to his psychiatric condition since 1980 and that he had been awarded VA Pension due to his schizophrenia August 1982.  He felt that those two awards were indicative of a severe, 100 percent disability.  The psychiatrist found that the Veteran's symptoms had been fairly constant throughout the appeal period.  He stated that beginning with outpatient treatment in the 1980s, the Veteran's symptoms were somewhat less severe with regard to his violent behavior and drug abuse.  However, he still felt the Veteran's symptoms were life-long and chronic.  He believed the Veteran met the criteria for a 100 percent rating since 1996 in that he experienced intermittent auditory hallucinations, delusionality, and was easily agitated.  He had no functionality in a work setting.  He estimated the Veteran's GAF to be from 23 to 28 from 1996 to 2006.  He stated that functional impairments were present in several areas identified in the DSM-IV criteria.  He noted that such was not necessarily proof that his psychiatric impairment precluded him from securing or engaging in a substantially gainful occupation, however, it seemed more likely than not that his psychiatric illness did preclude such employment as the Veteran's illness had posed insurmountable impediments to his functioning in a social or occupational realm.  Most prominently, his auditory hallucinations and delusions created gross impairment in thought process and would lead to dysfunctional, and sometimes agitated, behaviors.  There was also ample evidence of impairment of activities of daily living.  Those chronic behavioral impairments precluded successful social and occupational activities which would require cooperative, reliable, effective, efficient, and creative performance.  

First, the Board finds that a higher 50 percent rating is warranted for the period from October 23, 1996, to May 10, 1998.  In that respect, the Board finds that from October 23, 1996, to November 7, 1996, the date of regulatory change, the Veteran's schizophrenia was productive of considerable impairment of social and industrial capability.  And, from November 7, 1996, to May 10, 1998, under the new regulations, the disability was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Significantly, the March 2006 VA examiner who had evaluated the Veteran in 1997 and on two occasions since that time concluded that his psychiatric disability had been "continuous" and "fairly consistent across several decades."  The Board places great probative weight on that conclusion because the examiner had personal knowledge of the Veteran's condition during the time period in question and found no change in the Veteran's condition since 1997.  Moreover, that conclusion is consistent with the treatment records which demonstrate that the Veteran suffered from paranoia and suspicion of others, with little social contact, since 1996.  From 1996 to 1998, he was medicated for his psychiatric illness and those medications were consistently adjusted and increased as necessary to control his mood.  Thus, it appears that although there are only a few treatment records for this period of time, the competent and probative medical evidence supports a finding that the Veteran's psychiatric illness was consistently moderate in degree throughout the appeal period, and prior to 1998, as concluded by the March 2006 VA examiner and when reviewing the treatment records.   

However, the Board finds that from October 23, 1996, to November 27, 2006, a rating higher than 50 percent is not warranted.  To that extent, the evidence of record does not support a finding that the Veteran had deficiencies in most areas such as work, school, family relations, judgment, thinking or mood.  Rather, the treatment records consistently demonstrated that he lived independently, had a good relationship with his son who was possibly to live with him, and was able to control his judgment, thinking, and mood with medication.  When he was compliant with his medication, which was the majority of the time, he was found to have periods in which he felt active, was not feeling depressed, was sleeping well, was not withdrawn, and had appropriate behavior.  His medication allowed him to have control over his auditory hallucinations in that he did not act on the hallucinations and at many different points, the medication resolved the hallucinations and persecutory delusions.  Moreover, he was consistently found to not be suicidal or homicidal.  

Further, the evidence does not reflect symptoms consistent with a higher 70 percent rating.  There was consistently no indication of obsessional rituals that interfered with routine activities.  There was consistently no indication of speech that was intermittently illogical, obscure, or irrelevant.  There was no indication of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Rather, the Veteran has never reported having panic attacks and he has been shown to be able to live independently in the same apartment for many years.  While in the past there was evidence of impaired impulse control such as unprovoked irritability with periods of violence, those occurrences happened prior to the appeal period.  When reviewing the treatment records, the Veteran instead reported that he was able to remove himself from situations in which he felt that he was being looked at the wrong way.  He was no longer involved with street drugs.  Moreover, there was no indication of spatial disorientation or neglect of personal appearance and hygiene.  Rather, the Veteran was found consistently be alert and oriented in all spheres.  There was no indication that he was unable to care for himself with regard to hygiene at any point during the pendency of the appeal.  Although in 2000 he appeared disheveled on examination, once he restarted his medication, he reported doing well and was no long having hallucinations.  Lastly, although there is evidence that the Veteran had difficulty in adapting to stressful circumstances including work or a work like setting and had difficulty establishing and maintaining effective relationships, the Board finds that those symptoms are accounted for in the 50 percent rating.  For, although there was difficulty in establishing relationships, the evidence weighs against a finding that he was unable to establish effective relationships.  Rather, he was able to cooperate with his psychiatrists, he kept his appointments, and he had a relationship with his son.  With regard to his ability to handle stress, it is evident that during the period in question he was able to maintain his own quality of life in ways that reduced stressful occurrences.  He could leave a store if he needed to and also was able to either ignore the auditory hallucinations or resolve them through medication adjustments.  Thus, the Board finds that the Veteran's psychiatric symptoms comport with the rating criteria that contemplate a 50 percent rating but not a 70 percent rating.  Significantly, the Veteran did not display almost any of the symptoms described in the rating schedule under the 70 percent rating.  While those symptoms are meant to be understood as examples of symptoms of a moderately severe disability only, the Board finds that holistically, the Veteran's disability from 1996 to 2006 was of a more moderate nature.

Moreover, the Board finds that the various GAF scores that have been assigned in this case, two scores of 50 and more consistent scores of 60, comport with a moderate psychiatric disability.  His treating psychiatrist assigned him mostly scores of 60, indicating moderate symptoms.  The Board finds that when reviewing the totality of the evidence, although the Veteran was assigned a GAF of 50 on two occasions, at the same time, he was found to be alert and oriented, had normal speech, and had goal-directed thoughts.  Both times he stated that he was less depressed and anxious, and was less angry as in the past.  Thus, the Board finds that the Veteran's overall functioning more nearly approximated a moderate disability because, again, his symptoms did not equate those exampled by the 70 percent rating.

With regard to the three medical records identified by the Joint Motion for Remand, the Board finds that the October 1985 private evaluation has little probative value in this case.  For, the finding that the Veteran was not a candidate for vocational rehabilitation in the foreseeable future and could not manage his own funds because he was likely to spend the money on drugs and alcohol are no longer relevant to his current claim for the time period beginning in 1996.  Significantly, the Veteran was no longer taking street drugs and he was no longer abusing alcohol in the way that he was in 1985.  Instead, he was taking prescribed medication and was mostly drinking one drink per night.  Thus, the Board finds that the 1985 conclusion was applicable only as to his previous lifestyle and is no longer applicable to the Veteran's disability picture once such behavior ended which was well before 1996.

With regard to the October 2007 letter from the Veteran's VA psychiatrist, Dr. K, stating that the Veteran had been treated by the VA since 1980, had last worked since 1980, and had been unable to do any work due to his psychiatric illness, the Board finds that that statement does not provide the basis for an increased 70 percent rating.  Specifically, the psychiatrist provided no rationale for the opinion that the Veteran could not complete any work, lessening the probative value of the opinion.  When reviewing the VA treatment records, it appears that the Veteran's psychiatric symptoms were relatively controlled with medication.  The Board does not find a basis for Dr. K.'s conclusion in the Veteran's treatment records.  Thus, that opinion alone does not adequately demonstrate that the Veteran was unable to function independently, was unable to establish or maintain effective relationships, or had difficulty adapting to stressful circumstances in a work setting, elements necessary for a higher rating.  Moreover, occupational impairment is just one factor when determining whether a higher rating is warranted.  Thus, for those reasons, the October 2007 letter is assigned less probative weight.

With regard to the October 2007 VA examiner's opinion that the Veteran's psychiatric illness had not changed since the 2006 VA examination, that the Veteran was severely impaired in daily life, and that he was completely unemployable, the Board again reiterates that occupational deficiency is just one factor in determining whether a higher rating is warranted.  The Board does not doubt that the Veteran's psychiatric disability severely impairs certain aspects of his daily life, however, he has been shown to be able to live independently, to take his medications in order to control his hallucinations, and to avoid confrontation.  He was shown on VA examination to be able to be cooperative, to be groomed neatly, to be able to speak appropriately, and to have an affect of full range.  He was oriented in all spheres, with some impairment of memory and concentration.  His insight and judgment were good.  He was able to sleep each night.  Thus, the Board reiterates that although the Veteran's disability does have a significant impact on his ability to function in his daily life, his symptom presentation consistently supports a 50 percent rating.  

The Board further notes that although the RO granted the Veteran a 100 percent rating effective November 2006, the Board does not find that the Veteran's symptoms in fact met that higher rating at any time during the pendency of the appeal and would even argue that the Veteran was overly compensated for his psychiatric illness under the rating criteria by the 100 percent rating granted by the RO.  For, at no time has there been an indication that the Veteran suffers from symptoms consistent with gross impairment in thought processes or communication, grossly inappropriate behavior, danger to himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although he does suffer from chronic hallucinations, those symptoms mark the most severe aspect of his disability and he does not demonstrate any of the other symptoms contemplated by the 100 percent rating.

Finally, and in that same vein, the Board finds that the May 2011 private record that found the Veteran to meet the criteria for a 100 percent rating since 1996 is flawed for a number of reasons.  For one, the examiner placed great weight on the award of benefits from SSA and the award of pension benefits by the VA in the 1980s.  However, the standards of law and criteria for the awards of such benefits are not controlling in the adjudication service connection claims.  Murincsac v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, the Board does not agree that those awards are indicative of a 100 percent schedular award.  Next, the examiner assigned dismal GAF scores in the low 20s without offering any rationale as to why those GAF scores so vastly differed from the ones actually assigned from 1996 to 2006.  The Board finds the much lower GAF scores assigned by the private psychiatrist to be questionable as they were never explained and conflict with the treatment records and VA examinations which do not reflect such a serious impairment.  Also, the psychiatrist sated that his conclusion was based upon continuous symptoms of auditory hallucinations, delusions, grossly inappropriate behavior, a thought disorder, and gross impairment in thought process.  However, a closer review of the treatment records does not show continuous findings for most of these symptoms.  Rather, the Veteran was shown at many times to not be suffering from delusions and hallucinations, and when he was plagued by those symptoms, he could find some control with medication.  Moreover, the majority of the treatment records did not show findings of gross impairment in thought process or grossly inappropriate behavior.  Rather, his thought process and content were routinely described as organized and goal-directed.  Thus, the Board finds that for these reasons, the May 2011 private opinion, although supportive of the Veteran's claim, does not hold the probative weight necessary to award a higher 70 percent rating.

III.  Other Considerations

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected schizophrenia with depressive symptoms may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) .  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected schizophrenia with depressive symptoms with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's psychiatric symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his disability that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, while the Veteran's disability interferes with some aspects of his occupation, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that for the period prior to May 11, 1998, a higher 50 percent rating is warranted.  However, a rating higher than 50 percent has not been warranted at anytime during the pendency of the appeal. The benefit of the doubt has been applied in rendering this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

For the period from October 23, 1996, to May 10, 1998, an increased 50 percent rating for schizophrenia with depressive symptoms is granted, subject to the criteria applicable to the payment of monetary benefits.

For the period from May 11, 1998, to November 28, 2006, a rating higher than 50 percent is denied.


REMAND

The evidence in this case suggests the Veteran became unable to secure or follow substantially gainful employment due to his service-connected schizophrenia during the period under appellate review.  Specifically, during VA examination in October 2007 VA examination the examiner found the Veteran to be totally unemployable and assigned the Veteran a GAF score of 50.  The Veteran's treating VA psychiatrist also submitted a letter stating that the Veteran was unable to complete any employment due to his mental illness.  

The issue of entitlement to a TDIU was not certified for appeal.  However, pursuant to Rice, 22 Vet. App. 447, 453-54, such issue is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  Therefore, as the evidence of record reflects that the Veteran has been unemployed since 1980, and as he contends that his unemployability is solely due to his service-connected schizophrenia, the issue of entitlement to a TDIU for the period prior to November 28, 2006, is properly before the Board.  In that regard, the Board finds that further development is necessary as to the TDIU aspect of the increased rating claim.

Where the Board finds entitlement to an extra-schedular evaluation is warranted, the proper course of action is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  and 38 C.F.R. § 4.16 .  VAOGCPREC 6-96 (concluding the Board would have jurisdiction to consider the issue of entitlement to an extra-schedular rating if raised in connection with an increased rating claim, but that the Board should remand the issue if it is determined that further action by the RO is necessary), 61 Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Veteran does not meet the percentage requirements for a TDIU prior to November 28, 2006.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  Accordingly, the RO should determine whether the case should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an award of TDIU on an extra-schedular basis prior to November 26, 2008.  38 C.F.R. § 4.16(b); Bowling v. Principi, 15 Vet. App. 1 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran and his representative notice regarding the elements required to establish entitlement to a TDIU, and provide them appropriate time in which to respond.

2.  Thereafter, adjudicate the issue of entitlement to a TDIU prior to November 28, 2006, to specifically include consideration of whether referral to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration is warranted for assignment of a TDIU on an extra-schedular basis, per 38 C.F.R. § 4.16(b). 

2.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case, and allow the appropriate time for response.  Then, return the case to the Board. 

By this remand the Board implies no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the docket and must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


